Exhibit 10.1

FIRST AMENDMENT TO LEASE

1490 O’Brien Drive, Suite A, B and E

Menlo Park, California 94025

THIS FIRST AMENDMENT TO LEASE (this “Amendment”) is made and entered into as of
April 28, 2019 (the “Effective Date”), by and between MENLO PREPI I, LLC, a
Delaware limited liability company and TPI Investors 9, LLC, a California
limited liability company (collectively, “Landlord”) and FORTY SEVEN, INC., a
Delaware corporation (“Tenant”), being the parties to that certain Lease dated
April 13, 2016 (the “Lease”), for the Premises described in the Lease as Suite
A, B and E of 1409 O’Brien Drive, Menlo Park, California 94025 (the “Premises”),
as the Premises is more particularly described on Exhibit “C” to the Lease.

WHEREAS, Landlord and Tenant wish to enter into this Amendment to modify the
Lease to provide for the expansion of the Premises to include approximately
6,230 rentable square feet within the Building, as shown on the floor plan of
the Building attached hereto as Exhibit “A” and commonly known as Suite D (the
“Expansion Premises”) and to amend the Lease in certain other respects on the
terms set forth in this Amendment.

NOW, THEREFORE, the parties agree as follows:

1.    Lease Definitions. Capitalized terms defined in the Lease which are used
in this Amendment shall have the same meaning as in the Lease, except as
otherwise provided in this Amendment.

2.    Expansion Premises Commencement Date and Expiration Date. The Expansion
Premises shall be added to the Premises as of March 1, 2021 (the “Expansion
Premises Commencement Date”) and upon the same terms and conditions with respect
to the Premises, except that (a) Base Rent for the Expansion Premises shall be
determined as set forth in Section 3 below, (b) Tenant’s Share of Additional
Rent shall be determined as set forth in Section 4 below, and (c) Tenant shall
accept the Expansion Premises in its “as is” condition. The term of the Lease
for the Expansion Premises shall be co-terminus with the term for the Premises.
Upon the expiration or earlier termination of the Lease, Tenant shall vacate and
surrender to Landlord the Expansion Premises in the condition required by the
Lease.

3.    Monthly Base Rent for Expansion Premises. The Monthly Base Rent for the
Expansion Premises shall be as follows:

 

Months

   Square Feet      Monthly Base Rent  

3/1/2021-Expiration Date

     6,230      $ 36,021.27  

4.    Tenant’s Share of Additional Rent for the Expansion Premises. From and
after the Expansion Premises Commencement Date, Tenant shall pay Additional
Rent, Operating Expenses and Taxes attributable to the Expansion Premises in
accordance with Section 5 of the Lease; provided, however, that (A) Tenant’s Pro
Rata Share of the Operating Expenses of the Building and the Taxes shall equal
90.61% (27,749/30,623) and (B) Tenant’s share of Park Expenses shall be
increased to equal 3.22%.

5.    Security Deposit. Concurrently with the execution of this Amendment,
Tenant shall deposit an additional Thirty-Three Thousand Nine Hundred
Fifty-Three and 50/100 Dollars ($33,953.50)

 

1



--------------------------------------------------------------------------------

with Landlord as an increase in the Security Deposit. The Security Deposit paid
by Tenant, as so increased, shall equal Two Hundred Ten Thousand Four Hundred
Nine and 30/100 Dollars ($210,409.30) and shall be held and applied as set forth
in Section 7 of the Lease.

6.    Continuing Effect. All of the terms and conditions of the Lease shall
remain in full force and effect, as the Lease is amended by this Amendment.

7.    Conflicts. If any provision of this Amendment conflicts with the Lease,
the provisions of this Amendment shall control.

8.    Warranty of Authority. Each party represents and warrants to the other
that the person signing this Amendment is duly and validly authorized to do so
on behalf of the entity it purports to so bind, and if such party is a limited
liability company or a corporation, that such limited liability company or
corporation has full right and authority to enter into this Amendment and to
perform all of its obligations hereunder.

9.    Effectiveness. No binding agreement between the parties pursuant hereto
shall arise or become effective until this Amendment has been duly executed by
both Tenant and Landlord and a fully executed copy of this Amendment has been
delivered to both Tenant and Landlord.

10.    Governing Law. This Amendment is governed by federal law, including
without limitation the Electronic Signatures in Global and National Commerce Act
(15 U.S.C. §§ 7001 et seq.) and, to the extent that state law applies, the laws
of the State of California without regard to its conflicts of law rules.

 

 

11.    Amendments. This Amendment may only be amended by a writing signed by the
parties hereto, or by an electronic record that has been electronically signed
by the parties hereto and has been rendered tamper-evident as part of the
signing process. The exchange of email or other electronic communications
discussing an amendment to this Amendment, even if such communications are
signed, does not constitute a signed electronic record agreeing to such an
amendment.

 

Acknowledged & Accepted:                     MM

Tenant

 

 

 

12.    Notices. All notices required under this Agreement and other information
concerning this Agreement (“Communications”) shall be personally delivered or
sent by first class mail, postage prepaid, by overnight courier. In addition,
the Landlord may, in its sole discretion, send such Communications to the Tenant
electronically, or permit the Tenant to send such Communications to the Landlord
electronically, in the manner described in this Section.

 

Such Communications sent by personal delivery, mail or overnight courier will be
sent to the addresses on the signature page of this Agreement, or to such other
addresses as the Landlord and the Tenant may specify from time to time in
writing. Communications shall be effective (i) if mailed, upon the earlier of
receipt or five (5) days after deposit in the U.S. mail, first class, postage
prepaid, or (ii) if hand-delivered, by courier or otherwise (including telegram,
lettergram or mailgram), when delivered.

 

Such Communications may be sent electronically by the Landlord to the Tenant
(i) by transmitting the Communication to the electronic address provided by the
Tenant or to such other electronic address as the Tenant may specify from time
to time in writing, or (ii) by posting the Communication on a website and
sending the Tenant a notice to the Tenant’s postal address or electronic address
telling the Tenant that

 

2



--------------------------------------------------------------------------------

the Communication has been posted, its location, and providing instructions on
how to view it. Communications sent electronically to the Tenant will be
effective when the Communication, or a notice advising of its posting to a
website, is sent to the Tenant’s electronic address.    

 

Acknowledged & Accepted:                     MM

Tenant

 

 

 

13.    Counterparts; Electronic Signatures. This Amendment may be executed in
counterparts, including both counterparts that are executed on paper and
counterparts that are in the form of electronic records and are executed
electronically. An electronic signature means any electronic sound, symbol or
process attached to or logically associated with a record and executed and
adopted by a party with the intent to sign such record, including facsimile or
e-mail electronic signatures. All executed counterparts shall constitute one
agreement, and each counterpart shall be deemed an original. The parties hereby
acknowledge and agree that electronic records and electronic signatures, as well
as facsimile signatures, may be used in connection with the execution of this
Agreement and electronic signatures, facsimile signatures or signatures
transmitted by electronic mail in so-called pdf format shall be legal and
binding and shall have the same full force and effect as if a paper original of
this Amendment had been delivered had been signed using a handwritten signature.
Landlord and Tenant (i) agree that an electronic signature, whether digital or
encrypted, of a party to this Amendment is intended to authenticate this writing
and to have the same force and effect as a manual signature, (ii) intended to be
bound by the signatures (whether original, faxed or electronic) on any document
sent or delivered by facsimile or , electronic mail, or other electronic means,
(iii) are aware that the other party will reply on such signatures, and
(iv) hereby waive any defenses to the enforcement of the terms of this Amendment
based on the foregoing forms of signature. If this Amendment has been executed
by electronic signature, all parties executing this document are expressly
consenting under the Electronic Signatures in Global and National Commerce Act
(“E-SIGN”) and Uniform Electronic Transactions Act (“UETA”), that a signature by
fax, email or other electronic means shall constitute an Electronic Signature to
an Electronic Record under both E-SIGN and UETA with respect to this specific
transaction.                

 

Acknowledged & Accepted:                    MM

Tenant

 

[Signature Pages Follow.]

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Landlord and Tenant have duly executed this Amendment as of
the date first set forth above.

 

  LANDLORD:   MENLO PREPI I, LLC,   a Delaware limited liability company   By:  
PRINCIPAL REAL ESTATE INVESTORS, LLC,     a Delaware limited liability company,
    its authorized signatory   By:  

/s/ Jeff Uittenbogaard

  Name:  

Jeff Uittenbogaard

  Its:  

Investment Director

  By:  

 

  Name:  

 

  Its:  

 

 

 

TPI INVESTORS 9, LLC,

  a California limited liability company   By:  

  /s/ John C. Tarlton

  Name:  

  John C. Tarlton

  Its:  

  CFO of MGR

[Tenant’s Signature on Follow Page.]

 

4



--------------------------------------------------------------------------------

  TENANT:   FORTY-SEVEN, INC.,   a Delaware corporation   By:     /s/ Mark A.
McCamish   Name:     Mark A. McCamish   Its:     Chief Executive Officer

 

5



--------------------------------------------------------------------------------

EXHIBIT A

Description of the Expansion Premises

 

6



--------------------------------------------------------------------------------

LOGO [g709490newin1.jpg]

 

7